Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a method for air conditioning a vehicle comprising the steps of forming a storage evaporator arrangement wherein the phase change material-containing tubes are provided in contact with the refrigerant tubes, said phase change material-containing tubes including a first half that includes an inner wall and an outer wall defining a first channel for containing a phase change material, a second half including an inner wall and an outer wall defining a second channel for containing a phase change material, a first plurality of axially formed air passageways formed between said inner walls of said first half and said second half, a second plurality of axially formed air passageways formed between said outer wall of said first half and an adjacent refrigerant tube, and a third plurality of axially formed air passageways formed between said outer wall of said second half and an adjacent refrigerant tube. U.S. Patent Application Publication 2010/0065244 to Yokoyama et al. teaches a cool-storage type heat exchanger, U.S. Patent 7,718,246 to Strauss teaches a honeycomb with a fraction of substantially porous cell walls and U.S. Patent 6,843,311 to Evans et al. teaches an inverted lid sealing plate for heat exchanger, but they do not teach, alone or in combination, the key claimed technical features as described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
2/26/2021